DETAILED ACTION   

Claim Objections
1.	Claims 2, 5 are objected to because of the following informalities: 
Claim 2, lines 14, 15, “the insulating layer” should be changed to “the insulating layer of the transistor” in order to have the different insulating layer with “oxide insulating layer” and “nitride insulating layer” in claim 1.
Claim 5, lines 1, 2, “an oxide conductive layer on and in contact with the second oxide semiconductor layer” should be changed to “an oxide conductive layer on and in contact with the first oxide semiconductor layer” because, for example, figs. 7A - 7C of Applicant show nowhere to show “an oxide conductive layer on and in contact with the second oxide semiconductor layer” and only shows or teaches “an oxide conductive layer on and in contact with the first oxide semiconductor layer”

    PNG
    media_image1.png
    204
    825
    media_image1.png
    Greyscale




Allowable Subject Matter

2.	Claim 1 - 5 would be allowable if rewritten to overcome the objection(s) set forth in this Office action.
3. 	Claims 1 - 5 are allowable over the prior art of record because none of these references disclose or can be combined to yield the claimed invention such as the capacitor includes: a second oxide semiconductor layer in contact with the second conductive layer, wherein the first oxide semiconductor layer covers a top surface and a side surface of the source electrode layer, wherein the first oxide semiconductor layer covers a top surface and a side surface of the drain electrode layer, wherein the gate electrode layer and the first conductive layer are formed on a same layer and include same material, wherein the source electrode layer and the drain electrode layer and the second conductive layer include same material, and wherein the first oxide semiconductor layer and the second oxide semiconductor layer include same material as recited in claim 2.
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, Fig. 10 of Yamazaki et al. (8502220) discloses a semiconductor device comprising: a transistor (173); a capacitor (148); an oxide insulating layer (107) over each of the transistor and the capacitor, wherein the transistor includes: a gate electrode layer; a first oxide semiconductor layer (118) over the gate electrode layer (108) with an insulating layer (102) interposed therebetween; and a source electrode layer and a drain electrode layer each electrically connected to the first oxide semiconductor layer (118), wherein the capacitor includes: a first conductive layer; a second conductive layer over the first conductive layer with the insulating layer interposed therebetween.

    PNG
    media_image2.png
    402
    758
    media_image2.png
    Greyscale



Conclusion
4.	This application is in condition for allowance except for the following formal matters set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N. TRAN whose telephone number is (571) 272-1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826